EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Eisenberg on 4/7/2021.
This application has been amended as follows:
Claim 1 has been replaced with
-- A method, comprising:
receiving, from a user equipment, a first combination of values for the two or more Quality of Service (QoS) parameters;
establishing a first network data bearer, the first network data bearer having the first combination of values for two or more QoS parameters;
determining that the first combination of values corresponds to a first radio access technology;
in response to determining that the first combination of values corresponds to the first radio access technology, steering data of the first network data bearer through a first base station that uses the first radio access technology; 
receiving, from the user equipment, a second combination of values for the two or more QoS parameters;

determining that a first signal quality associated with a first base station exceeds a signal quality threshold;
determining that the second combination of values corresponds to a second radio access technology; 
determining that a data queue for the second network data bearer satisfies one or more criteria; and
in response to determining that the first signal quality exceeds the signal quality threshold, the second combination of values corresponds to the second radio access technology, and determining that the data queue for the second network data bearer is greater than a threshold, steering a first portion of data of the second network data bearer through a second base station that uses the second radio access technology and a second portion of the data of the second network data bearer through the first base station. --

Claim 13 has been replaced with
-- A system, comprising:
one or more processors; 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions comprising:
receiving, from a user equipment, a first combination of values for the two or more QoS parameters;
determining that a first network data bearer has the first combination of values for two or more Quality of Service (QoS) parameters;
in response to determining that the first network data bearer has the first combination of values, steering first data of the first network data bearer through a first base station that implements a first radio access technology; 
determining that a data queue associated with the first radio access technology exceeds a size threshold; 
in response to determining the data queue exceeds the size threshold, implementing a second radio access technology associated with the first network data bearer;
determining that a first signal quality associated with the first radio technology is less than a signal quality threshold; 
receiving, from the user equipment, a second combination of values for the two or more QoS parameters;
establishing a second network data bearer, the second network data bearer having the second combination of values for the two or more QoS parameters; and
--

Claim 23 has been replaced with
-- The system of claim 0, wherein the actions further comprise:
determining that the second network data bearer has the second combination of QoS parameters for the two or more Quality of Service (QoS) parameters.--


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/14/2021.
Claim(s) 5, 9, 10, 17 and 22 has/have been cancelled.
Claims(s) 25 has/have been added. 
Claims(s) 1-4, 6-8, 11-16 and 18-21 and 23-25 is/are currently pending.



Response to Arguments
Applicant’s arguments, see page 8, filed 1/14/2021, with respect to the rejection of claims 1-4, 6, 7, 13-16, 18-20, 23 and 24 rejected under 23 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection been withdrawn.
Applicant’s Examiner amendments to the claims and arguments, see pages 9-19, filed 1/14/2021, with respect to the rejection of claims 1-4, 6-8, 11-16 and 18-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection been withdrawn.

Allowable Subject Matter
Claim(s) 1-4, 6-8, 11-16 and 18-21 and 23-25 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Futaki et al. US 20190342932 (cited in Non-Final Rejection dated 10/14/2020), teaches an EPS bearer established with a UE (step 701/FIG. 7) and sending an NAS service request from a UE (step 801/FIG. 8), where the MeNB decides to configure an SCG bearer (step 803/FIG. 8).
A close reference, Yilmaz et al. US 20190174353 (cited in Non-Final Rejection dated 10/14/2020), teaches forwarding via multiple links based on link quality and buffer status (see FIG. 6).
A close reference, Marco US 20200205213 (cited in Non-Final Rejection dated 10/14/2020) teaches a split bearer based on a buffer status threshold (see para. 0060, 0069).
A close reference, Vrzic et al. US 20180367288 (cited in Non-Final Rejection dated 10/14/2020) teaches a split bearer based on based on a buffer status (see para. 0060).
A close reference, Horn et al. US 9819469 (U.S. Patents citation #1 listed on IDS dated 4/14/2020), teaches a UE requesting an internet connection for WWAN using a QCI of 6 and for WLAN using AC-BE QoS parameters (col. 21, lines 12-16).
A close reference, Horn et al. US 20180062819, teaches an eNB determining WLAN QoS parameters and communicating them to a UE (see FIGs. 9, 11, 12).
A close reference, Futaki et al. US 20190191348, teaches determining a functional split for handover based on QCI and ARP (see para. 0190 and 0303).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-4 and 6-7, the cited prior art either alone or in combination fails to teach the combined features of:

receiving, from a user equipment, a first combination of values for the two or more Quality of Service (QoS) parameters;
...
receiving, from the user equipment, a second combination of values for the two or more QoS parameters;

determining that a first signal quality associated with a first base station exceeds a signal quality threshold;
determining that the second combination of values corresponds to a second radio access technology; 
determining that a data queue for the second network data bearer satisfies one or more criteria; and
in response to determining that the first signal quality exceeds the signal quality threshold, the second combination of values corresponds to the second radio access technology, and determining that the data queue for the second network data bearer is greater than a threshold, steering a first portion of data of the second network data bearer through a second base station that uses the second radio access technology and a second portion of the data of the second network data bearer through the first base station.
As per claim(s) 8, 11-12, 21 and 25 the cited prior art either alone or in combination fails to teach the combined features of:
receiving data of a first network data bearer from a user equipment, the first network data bearer having a first pair of values for a Quality of 
...
determining that the second pair of values corresponds to New Radio (NR) radio access technology; 
determining that a NR signal quality between the second data bearer and the user equipment is greater than a signal quality threshold; 
determining that a NR queue associated with the second network data bearer is greater than a size threshold; and
in response to determining that the second pair of values corresponds to NR radio access technology, the NR signal quality is greater than the signal quality threshold, and the NR queue is greater than the size threshold, steering a first portion of the data of the second network data bearer through an NR base station and a second portion of the data of the second network data bearer through the LTE base station.

As per claim(s) 13-16, 18-20, 23 and 24, the cited prior art either alone or in combination fails to teach the combined features of:
receiving, from a user equipment, a first combination of values for the two or more QoS parameters;
...

in response to determining the data queue exceeds the size threshold, implementing a second radio access technology associated with the first network data bearer;
determining that a first signal quality associated with the first radio technology is less than a signal quality threshold; 
receiving, from the user equipment, a second combination of values for the two or more QoS parameters;
establishing a second network data bearer, the second network data bearer having the second combination of values for the two or more QoS parameters; and
in response to determining that the first signal quality for the first network data bearer is less than the signal quality threshold, steering second data of the first network data bearer through the second network data bearer that implements the second radio access technology.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464